t c memo united_states tax_court guadalupe mares petitioner v commissioner of internal revenue respondent docket no filed date guadalupe mares pro_se marilyn s ames for respondent memorandum opinion carluzzo special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to claim dependency_exemption deductions for her siblings and her mother whether petitioner qualifies as a head_of_household and whether petitioner is entitled to an earned_income_credit background some of the facts have been stipulated and are so found at the time that the petition was filed petitioner resided in channelview texas throughout petitioner lived with her three siblings and her parents in her parents’ house the house petitioner’s father made the monthly mortgage payments dollar_figure but petitioner paid some or all of the utilities on average approximately dollar_figure to dollar_figure per month petitioner was employed during her wages for that year totaled dollar_figure also during that year she received a dollar_figure federal_income_tax refund petitioner’s father was not employed during he received social_security_benefits of sbig_number petitioner’s mother earned an undisclosed amount of income from babysitting during otherwise she was unemployed during that year and received dollar_figure in public assistance in the form of food stamps on behalf of herself and her children other than petitioner all of petitioner’s siblings were students during petitioner purchased clothing and school supplies for each of them petitioner also purchased food and other household products consumed or used by her family - petitioner’s federal_income_tax return was prepared by h_r block the income reported on the return consists entirely of the wages petitioner earned petitioner claimed dependency_exemption deductions for three siblings and her mother the relationship of two of petitioner’s siblings is described as fosterchild on the return petitioner computed her taxable_income and federal_income_tax liability taking into account the standard_deduction applicable to a head_of_household she claimed an earned_income_credit computed by treating two of her siblings the ones identified as her foster children as gualifying children in the notice_of_deficiency respondent disallowed the dependency_exemption deductions for petitioner’s siblings and mother changed petitioner’s filing_status from head_of_household to single and adjusted the standard_deduction accordingly and disallowed the earned_income_credit discussion dependency_exemption deductions petitioner claimed dependency_exemption deductions for three of her siblings and her mother on her return generally a taxpayer is entitled to an exemption deduction for each dependent sec_151 the term dependent includes a unless otherwise indicated section references are to the internal_revenue_code in effect for q4e- taxpayer’s parents and siblings over half of whose support for the calendar_year was received from the taxpayer sec_152 a and the term ‘support’ includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs during petitioner generously contributed towards the support of the household of which she was a member she paid some of the utilities bought food and purchased clothing for her family members nevertheless taking into account the modest amount of her income the amount of the federal_income_tax refund she received in the amount of the mortgage payments made by her father and the amount of public assistance petitioner’s mother received on behalf of herself and her children we are not convinced from petitioner’s generalized testimony that she contributed over one-half of the support for any of the individuals to whom the dependency_exemption deductions here in dispute relate consequently petitioner is not entitled toa dependency_exemption deduction for any of her siblings or her mother and respondent’s determinations in this regard are sustained filing_status petitioner filed her return as a head_of_household under the circumstances because petitioner is not entitled to a dependency_exemption deduction for any of her siblings or her - - mother she does not qualify as a head_of_household sec_2 a respondent’s determination changing her filing_status from head_of_household to single is sustained barned income credit subject_to various conditions and limitations an eligible_individual is entitled to an earned_income_credit sec_32 petitioner was an eligible_individual within the meaning of the applicable statute sec_32 a and nevertheless because of the amount of her income she is not entitled to an earned_income_credit for unless at least one of her siblings was a qualifying_child with respect to her for that year sec_32 b on her return petitioner claimed an earned_income_credit computed by treating two of her siblings as qualifying children among other requirements to be treated as a gualifying child of a taxpayer the child must be a son or daughter of the taxpayer a descendant of a son or daughter of the taxpayer a stepson or stepdaughter of the taxpayer or an eligible_foster_child of the taxpayer sec_32 b petitioner’s siblings obviously are not her children descendants of her children or her stepchildren furthermore they are not her eligible foster children although she generously contributed towards their support she does not -- - claim to have cared for them as her own children ’ sec_32 b respondent’s determination that petitioner is not entitled to an earned_income_credit for is sustained based on the foregoing decision will be entered for respondent when asked at trial petitioner could not explain why two of her siblings were identified as her foster children on her return according to petitioner her return preparer apparently aware of the earned_income_credit implications advised her to do so
